Title: To James Madison from Robert R. Livingston, 1 January 1804
From: Livingston, Robert R.
To: Madison, James



No 94
Sir
Paris 1st January 1804
I have now before me your favor of the 9th of Novr announcing the agreable information of the ratification of the Treaty & Conventions by so decided a majority. This is the first official information I have had on that Subject the letter you mention to have written on the 22d October has not come to hand. I had however received the intelligence thro’ private letters & the news papers prior to the rect of your favor.
The measures taken for carrying the Treaty into effect are Such as afford me the highest Satisfaction & I rejoice that the protests of the Spanish envoy has given good ground for taking these decisive measures & explaining by your act the extent of your boundaries. The ratifications were received by the Same conveyance. I enclose Mr Talleyrand’s note on the occasion. You will be astonished when I tell you that upon asking the Minister, whether the Consul was pleased with the transaction & the manner of it? he told me that: he was not that Mr Pichon should have annexed the resolution &c since the stock was not immediately created I told him his idea was a very extraordinary one when he knew that the laws were immediately to pass and would have had a very ungracious appearance. That the President instead of availing himself of the three months delay had resolved to create the Stock as Soon as he Should hear of our possessing the country. That I thought the first consul in[stead] of manifesting any displeasure ought to be in the highest degree satisfied. He Strunged up his Shoulders & said he wanted the money & had hoped there would have been no delay. He asked me when I thought the Stock would come, & whether I could not contrive to turn it into money at an early day? I told him that I supposed that it might be expected by the end of January, & that I presumed he would find no difficulty in raising the money, Since he had already turned it into bills, & anticipated a payment of ten millions of those bills; that this was an affair to transact with the Bankers. I mention these circumstances merely to Shew you how rapid the wishes of the first consul are [and] how extremely difficult it is to count upon the natural course of things in transacting business with him.
This, Sir, greatly increases my anxiety at the postscript of your letter in which you direct me to obtain permission to delay the issue of the bills till certain doubts are removed, & till it is ascertained what the amount of the claims will be, & till certain ulterior instructions arrive. It is impossible to See in what light he will consider this application—he will certainly view with astonishment the United States who have hitherto pressed with Such ardour the payment of the claims of their citizens, whose distress they have painted in such glowing colours, who have offered the most pointed complaints against the delays of the French Boards—Now checking the progress of the business & continuing the distress of their citizens. I sincerely wish Sir that you had explained to me the doubts that have arisen under the Treaty. I See none of any importance but which may easily be removed [when] the commissioner (or rather M Maclure for he governs the board shall entertain a sincere desire to accomplish their task. Nor do I See any reason to believe that the twenty millions will not cover all the just demands within the Treaty: for tho’ the nominal Sum is much higher, yet we know of a certainty that many claims have actually been discharged—That Some are charged twice even in the provisional note—That many are in paper & will be reduced to one tenth of their apparent Sum: upon the whole the provisional note can not amount, inclusive the interest to ten millions. So that I have well founded reasons to believe that there will be no excess of debts beyond it which are not provided for: One million at least of interest will be added by the delay I am directed to obtain & by the measures the Board have pursued. But that million is a clear charge against the United States since it is solely occasioned by their act. The distress that the claimants here will feel by this delay, the derangements, that it will make in mercantile Speculations will cause a very heavy loss to money. But, Sir, how is this instruction to operate? The Convention is now the law of the Board, what power exists to arrest its operation? in any way, but by the enacting a new law? That is by framing a new Treaty. This then must go thro’ all the forms, it must be Sent back for ratification. How many months must elapse before this can be effected? Since I have not yet received the instructions for its commencement: In the mean time Sir In what a delicate Situation am I placed? Suppose the accts are passed, the necessary certificates given & the party applies to me for the bills, what answer am I to give? Will it be Sufficient for me to plead an instruction for a breach of the law? Would it not have been infinitely better to have Suffered the business to go on? & if there had been an excess for our Govt to have paid it, & constituted themselves creditors of the French Government to that amount: the embarrassments to what this & other acts arising from different views of the Subject (among which may be counted the affair of the guarantee) obliges me to act So inconsistently with myself, & to undo one day what I have done the day before as to render my Situation very irksome.
If the Government Sees thro’ other eyes than those of its Minister; if it founds its measures upon informations received thro’ other channels, & Some of those avowedly unfriendly to him he is bound in honor to quit his Station.
The law too directing me to draw bills is such as is certainly not calculated to render me very easy. I am to be constituted debtor for millions in an affair in which I have no personal interest till I Satisfy the accounting officers of the Treasury that I have drawn conformably to the Convention. Thus my character, my fortune are to be at the discretion of the accounting officers, without any rule being prescribed to me or to them by which I am to obtain my acquittance. I Should have expected, Sir, that the proof should have been described in the law, so that if it accompanied the bill, I Should have been acquitted, & the books of the Treasury been at all times ballanced. I am not to judge of the Convention, the Commissioners tell me I have nothing to do with them my bills can only be founded upon their certificate, & when this is produced, it Should Serve as my discharge it is upon this condition only that I will draw. It is probable that your instructions will prevent any bills from being drawn till after the time I have Set for my resignation. Should it happen otherwise, I Shall draw a special bill referring to the draft of the Board which I Shall annex to the bill, & I shall expect that the accounting officers when they receive the bill shall at the Same time ballance my account. For I will in no event Stand on the books of the treasury for unaccounted ballances, no! not for a Single moment. It is true that this mode of drawing will lessen the value of the bill to the holder who is compelled to part with it because its payment will depend upon the contingency of the Treasury considering the condition I annex to the bill as good or bad—but it is the only way in which I will draw, until you are pleased with the concurrence of the Secretary of the Treasury to prescribe to me Some Such precise rule as will answer the object I have in view, which is never to appear a public defaulter or to commit my fortune or that of my family to Such uncertain hazard as the opinion of the accounting officers in a country rent as ours by party. The Government have a right to command my time & my Services, but they have no right to exact from me the Sacrifice or even the most distant hazard of my fortune beyond what I may voluntarily Sacrifice to the Support of my Station. I Shall Sent herewith an estimate made upon the best grounds I can collect of the amount of the debts when reduced to their true principles, & by this I think there is good reason to hope that all to which the Convention refers, to wit all debts incurred before the Convention of 1800 will be paid without exceeding the twenty millions, or if there is any excess, it will be So Small that it will be better for our Government to discharge them than to Stop the progress of the Board, & incur a heavy loss in expences & interest. But as your order leaves nothing to my discretion I shall obey your commands & make the application you require, tho’ my heart bleeds for the distress that it will occasion to many here & the door that will be opened for Speculating upon their losses. The embarrassments I feel in my present Situation from the circumstances I have mentioned, render me extremely desirous of quiting my Station. I had determined if any great objects presented themselves to have endeavoured to effect them, tho’ at the expence of a longer Stay in Europe however painful it might be. But the affair of Floridas being laid aside for the present, in which I might have aided, & the President thinking no commercial treaty necessary, I know nothing but the common routine of business that would call for my attention. I pray you therefore, Sir, to present to the President my request to be replaced by the 15th day of April next, as I wish to return early in the Spring, & have made my arrangements accordingly. Should any thing happen to prevent my Successor’s arriving by that time I trust that a Commission for Chargé des affaires may be Sent me to be delivered when I go, as I have before requested: that my departure may meet with no delay, & into whose hands I may deliver the bills deposited by the Bankers & the French Govt for the purchase of Stock together with the Official papers that Should be left.
You have heard of the unfortunate loss of the Philadelphia frigate & the capture of her crew by the Tripolitans hoping that Something might be effected for their relief thro the First Consul, I have put in the note of which the inclosed is a copy. The Minister promises me every possible aid, but as the Consul is absent it has been Sent to him—a few days will elapse before I can know his determination as soon as I do if any thing can be effected in this way, I Shall write to Mr Lee to obtain his concurrence. I have the honor to be Sir with much esteem & respect Your most Obt hum: Servt
Robt R Livingston
 

   
   RC and enclosure (DNA: RG 59, DD, France, vol. 9); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1); letterbook copy of enclosures (NHi: Livingston Papers, vol. 3). RC in a clerk’s hand, signed by Livingston; docketed by Wagner as received 4 May. Unless otherwise noted, italicized words and letters are those encoded by Livingston’s secretary and decoded here by the editors or supplied within square brackets from the draft (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). RC decoded interlinearly by Wagner. For surviving enclosures, see nn. 1 and 12.



   
   The enclosure was doubtless a copy of Talleyrand to Livingston, 16 [6] Nivôse an XII (28 Dec. 1803) (NHi: Livingston Papers, vol. 3), thanking Livingston for transmitting Pichon’s dispatches, especially that containing the news of the ratification of the Louisiana Purchase treaty and conventions.



   
   Miscoded “inspeci”; interlinear decoding has “instead.”



   
   Miscoded “ary”; interlinear decoding has “&.”



   
   Miscoded and interlinearly decoded “what.”



   
   Interlinear decoding omits this word.



   
   Draft and letterbook copy have “land.”



   
   Draft has “which.”



   
   The 10 Nov. 1803 “Act making provision for the payment of claims of citizens of the United States on the government of France …” authorized the secretary of the U.S. Treasury to pay the claims of U.S. citizens against France “on the orders of the minister plenipotentiary of the United States for the time being, to the French Republic, in conformity with the convention aforesaid, and the said minister shall be charged on the treasury books with the whole amount of such payments, until he shall have exhibited satisfactory proof to the accounting officers of the treasury, that his orders, thus paid, have been issued in conformity with the provisions of the said convention” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:247).



   
   Enclosure not found.



   
   Partly underlined in RC.



   
   Draft inserts “interposition of the” here.



   
   The enclosure is a copy of Livingston to Talleyrand, 30 Dec. 1803 (2 pp.; docketed by Wagner as received in Livingston’s no. 94; letterbook copy, dated 2 Jan. 1804, printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:308–9), reporting the capture of the Philadelphia, asking that Napoleon demonstrate the benevolent power of France by obtaining the prisoners’ release, and arguing that both France and Italy had an interest in the situation resulting from their dependence on trade with the U.S.



   
   Letterbook copy has “Mr Lear.”


